DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
Applicant argues, on pages 6-7 of the Response, that “…Watanabe discloses a thermosetting plastic material.” and that “…the ultra-light fabric material of the present invention does not comprise a thermosetting resin.” (see page 6).  Applicant goes on to say that “…the ultra-light fabric material of the present invention comprises an ultra-light material comprising a thermoplastic resin…” which appears prima facie to be contradictory.
Examiner respectfully disagrees with this argument since the instant specification clearly states that “…the ultra-light material 411 including a thermoplastic resin 411a and a core 411b dispersed therein, such as polyethylene terephthalate (PET)…” (see paragraph 0288 of instant specification).  Watanabe discloses a light weight fabric [read: ultra-light fabric] (see paragraphs 0079-0080) comprising a thermoplastic resin (see paragraph 0050-0052) including capsules [read: core material] comprising a thermoplastic resin which includes PET (see paragraphs 0044 and 0067; see also Figures 5A and B, elements 202 and 203).
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the ultra-light amterial of the present application does not comprise a thermosetting resin”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original).
The claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov (US Doc. No. 20170364144) in view of Watanabe (JP Doc. No. JP3602680B2).
Examiner notes that the rejection below is a similar rejection to the rejection previously discussed in the Non-Final Office Action mailed on 5/26/2022 but may be modified to include further explanation.
Regarding claim 1, Petrov discloses an electronic device (Figure 1), comprising: a case (155); a frame coupled to the case and supporting the case (120, 140, 150 160, and 170); and a face pad coupled to the frame (165).  Petrov does not disclose an ultra-light fabric material.
Watanabe discloses a fiber-reinforced thermosetting plastic material comprising: an ultra-light material (see paragraphs 0079-0080) comprising a thermoplastic resin and a core material dispersed in thermoplastic resin (see paragraph 0004; see also paragraphs 0044 and 0067; see also Figures 5A and B, elements 202 and 203); and a fabric thermo-compressed on at least one side of the ultra-light material by thermoplastic resin (see paragraphs 0059-0060).
It would have been obvious to combine the HMD device as disclosed by Petrov with the fiber-reinforced thermosetting plastic material as disclosed by Watanabe, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Petrov and Watanabe discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Watanabe further discloses that the fabric is thermally compressed to an outer surface of the ultra-light material (see paragraphs 0059-0064).  Although Watanabe does not specifically disclose that the fabric is bent to surround an edge of the ultra-light material, and the end of the fabric is bonded to an inner surface of the ultra-light material, Examiner notes that bending the edges of fabric and sealing it to itself is a known technique to reinforce the integrity of fabrics and avoid any edge fraying of said fabric.  
Therefore, it would have been obvious reinforce the edges of the fabric by bending them over and sealing it to itself which would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 3, the combination of Petrov and Watanabe discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Watanabe further discloses that the fabric is thermo-compressed to an outer surface of the ultra-light material (see paragraphs 0059-0064).  Although Watanabe does not specifically disclose that the fabric is bent to surround an edge of the ultra-light material, and the end of the fabric is bonded to an inner surface of the ultra-light material, Examiner notes that bending the edges of fabric and sealing it to itself is a known technique to reinforce the integrity of fabrics and avoid any edge fraying of said fabric.  
Therefore, it would have been obvious reinforce the edges of the fabric by bending them over and sealing it to itself which would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 4, the combination of Petrov and Watanabe discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Watanabe further discloses that the fabric is thermo-compressed to an outer surface of the ultra-light material (see paragraphs 0059-0064).  Although Watanabe does not specifically disclose that end of the ultra-light material and the end of the fabric are covered by a finishing member, Examiner notes that bending the edges of fabric and sealing it to itself (read: finishing member) is a known technique to reinforce the integrity of fabrics and avoid any edge fraying of said fabric.  
Therefore, it would have been obvious reinforce the edges of the fabric by bending them over and sealing it to itself which would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 5, the combination of Petrov and Watanabe discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above.  Examiner notes that in this case, when the ‘finishing member’ is viewed as the bending the fabric over on the edges and sealing it to itself the thickness of the ‘finishing member’ (being the first layer of fabric plus the doubled over layer of fabric) is at least double the thickness of the fabric itself and therefore the height of the finishing member is larger than a thickness of the ultra-light fabric material.
Regarding claim 6, the combination of Petrov and Watanabe discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above.  Examiner notes that in this case, when the ‘finishing member’ is viewed as the portion of fabric which is bent  over on the edges which is then sealed to the initial fabric then the thickness of the ‘finishing member’ (being only the doubled over layer of fabric not including the first layer of fabric) is the same thickness of the fabric itself and therefore the height of the finishing member is the same as the thickness of the ultra-light fabric material.
Regarding claim 7, the combination of Petrov and Watanabe discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Watanabe further discloses that the fabric is thermo-compressed to an outer surface of the ultra-light material (see paragraphs 0059-0064).  Although Watanabe does not specifically disclose that end of the ultra-light material is rounded, Examiner notes that bending the edges of fabric and sealing it to itself (thus creating a rounded edge) is a known technique to reinforce the integrity of fabrics and avoid any edge fraying of said fabric.  
Therefore, it would have been obvious reinforce the edges of the fabric by bending them over and sealing it to itself which would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 8, the combination of Petrov and Watanabe discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Watanabe further discloses that the frame includes a support for preventing sagging in the case due to external force (see paragraph 0014).

Allowable Subject Matter
Claims 9-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694